              Mountain Valley Pipeline, LLC

                             v.

            Easements to Construct, etc., et al.




         Exhibit 3 to Complaint
        Map of MVP Parcel No. MVF-NC-AL-007.000




Case 1:21-cv-00047 Document 1-3 Filed 01/15/21 Page 1 of 7
Case 1:21-cv-00047 Document 1-3 Filed 01/15/21 Page 2 of 7
Case 1:21-cv-00047 Document 1-3 Filed 01/15/21 Page 3 of 7
Case 1:21-cv-00047 Document 1-3 Filed 01/15/21 Page 4 of 7
Case 1:21-cv-00047 Document 1-3 Filed 01/15/21 Page 5 of 7
Case 1:21-cv-00047 Document 1-3 Filed 01/15/21 Page 6 of 7
Case 1:21-cv-00047 Document 1-3 Filed 01/15/21 Page 7 of 7
